              Case 2:20-cv-00875-BNW Document 28
                                              27 Filed 03/19/21
                                                       03/17/21 Page 1 of 2
                                                                          3




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853

 3 Geralyn Gulseth, CSBN 160872
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8923
   Facsimile: (415) 977-8915
 6 E-Mail: Geralyn.Gulseth@ssa.gov

 7
     Attorneys for Defendant
 8

 9                                 UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11
     JAMES C. BUTCHER,                               )
12                                                   )   Case No.: 2:20-CV-00875-BNW
            Plaintiff,                               )
13                                                   )   STIPULATION TO VOLUNTARY
                    v.                               )   REMAND PURSUANT TO SENTENCE
14                                                   )   FOUR OF 42 U.S.C. § 405(g) AND TO
     ANDREW SAUL,                                    )   ENTRY OF JUDGMENT FOR
15   Commissioner of Social Security,                )   PLAINTIFF
                                                     )
16          Defendant.                               )
                                                     )
17                                                   )

18

19
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20
     attorneys, and with the approval of the Court, that this action be remanded for further administrative
21
     action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
22
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
23
     a new decision. The Appeals Council will instruct the ALJ to reevaluate the medical evidence,
24
     including, but not limited to, all medical-source opinion evidence concerning physical and mental
25
     impairments, and explain the weight given to the opinion evidence. The Appeals Council will instruct
26
               Case 2:20-cv-00875-BNW Document 28
                                               27 Filed 03/19/21
                                                        03/17/21 Page 2 of 2
                                                                           3




 1 the ALJ to take further action as warranted to complete the administrative record and issue a new

 2 decision.

 3          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 4 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 5

 6 Dated: March 17, 2021                          Respectfully submitted,

 7

 8                                                /s/ Hal Taylor
                                                  HAL TAYLOR
 9                                                (*as authorized via email on March 17, 2021)
                                                  Attorney for Plaintiff
10

11
     Dated: March 17, 2021                        Respectfully submitted,
12
                                                  CHRISTOPHER CHIOU
13                                                Acting United States Attorney
14                                                /s/ Geralyn Gulseth
                                                  GERALYN GULSETH
15                                                Special Assistant United States Attorney
16                                                Attorneys for Defendant
17
   Of Counsel to Defendant
18 Bacilio Mendez II, CSBN 332719
   Assistant Regional Counsel
19 Social Security Administration
   E-Mail: Bacilio.Mendez@ssa.gov
20                                           ORDER
                                                   IT IS SO ORDERED:
21          IT IS ORDERED that the parties' stipulation is GRANTED.
22                                          HON.
            IT IS FURTHER ORDERED that ECF No. 23 isBRENDA
                                                     DENIEDN.
                                                            asWEKSLER
                                                               moot.
                                            UNITED STATES MAGISTRATE JUDGE
23
                                                 IT IS SO ORDERED
24
                                                            DATED: ___________________________
                                                               DATED:   10:59 am, March 19, 2021
25

26                                                      2
                                                                BRENDA WEKSLER
                                                                UNITED STATES MAGISTRATE JUDGE
